                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                          4:18CR3128

       vs.
                                                           ORDER
MAURICE J. PAOLA,

                     Defendant.


      After reviewing the evaluation from the Federal Medical Center, (Filing No.
31), and hearing defense counsel’s assessment on this issue, the court finds
Defendant now has the cognitive ability, competence, and capacity to consult with
counsel, understand the criminal proceedings, and participate with and assist
counsel in the defense of this case.

      Accordingly,

      IT IS ORDERED that Defendant is competent to stand trial.

      July 11, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
